     Case 1:19-cr-00101-TH Document 1 Filed 06/17/19 Page 1 of 6 PageID #: 1

                                                                                        FILED
                                                                                    U. S. DISTRICT COURT



                     IN THE UNITED STATES DISTRICT COURT                                JUN 1 7 2019
                      FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION
                                                                               BY
                                                                               DEPUTY.
UNITED STATES OF AMERICA                      §
                                              §           NO. U19-CR- |0 j
v.                                            §
                                              §
LARRY EAR EST TILLERY                         §
                                     INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                         Count One

                                               Violation: 18U.S.C. § 1957 (Engaging in
                                               Monetary Transactions in Property Derived
                                               From Specified Unlawful Activity)

        On or about July 14, 2014, in the Eastern District of Texas, Larry Earnest

Tillery, defendant, did knowingly engage and attempt to engage in a monetary

transaction by through or to a financial institution, affecting interstate or foreign

commerce, in criminally derived property of a value greater than $10,000, that is

directing P.I., a bettor, to transfer $200,000 from P.I. s account, held at EagleBank, to

Tillery s Lamar Capital account, held at Community Bank in Beaumont, Texas, such

property having been derived from a specified unlawful activity, that is, 18 USC § 1955,

Conducting, Managing, Directing, or Owning an Illegal Gambling Business.

        In violation of 18 U.S.C. § 1957.
   Case 1:19-cr-00101-TH Document 1 Filed 06/17/19 Page 2 of 6 PageID #: 2




                                         Count Two

                                               Violation: 26 U.S.C. § 7201
                                               (Ta Evasion)

       From on or about September, 2016 until on or about November, 2016, Larry

E rnest Tillery, defendant, had and received income subject to a 2% gross wagering

excise tax in the sum of approximately $5,060,150. Upon that taxable income, there was

owing to the United States of America an income tax of approximately $101,203. Well

knowing and believing the foregoing facts, the defendant, in the Eastern District of

Texas, did willfully attempt to evade and defeat the income tax due and owing by him to

the United States of America for the calendar year 2016, by failing to report said income

on or before April 15, 2008, as required by law, to any proper officer of the Internal

Revenue Service, by failing to pay the Internal Revenue Service the income tax, and by

concealing and attempting to conceal from all proper officers of the United States of

America his true and correct income.


       In violation of 26 U.S.C. § 7201.

         NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

                   Criminal Forfeiture Pursuant to 18 U.S.C. § 982(a)(1)

       Upon conviction of the offense alleged in Count One this information, Brian

Tillery, defendant, shall forfeit to the United States pursuant to 18 U.S.C. § 982(a)(1), all

property, real or personal, constituting or traceable to gross profits or other proceeds

obtained from the offense; and all property, real and personal, used or intended to be
   Case 1:19-cr-00101-TH Document 1 Filed 06/17/19 Page 3 of 6 PageID #: 3




used to commit or to promote the commission of the offense, including but not limited to

the following:

                 a. $230,100 in US currency seized from Larry Tillery during a traffic

                    stop in Houston, Texas;

                 b. $215,200 in US currency seized during a traffic stop of J.V. in

                    Houston, Texas;

                 c. $180,000 in US currency seized from H.Z. at the George Bush

                    Intercontinental Airport (IAH) in Houston, Texas; and

                 d. $68,952 in US currency, a pearl necklace, Chanel pearl necklace,

                    Chanel necklace, Chanel earrings, a Rolex atch with a gold and

                    silver band, a black face with approximately 25 diamonds

                    surrounding the face, a Rolex Oyster Commander watch with a

                    black band and grey and white face, a woman s Rolex watch with a

                    white face and black band, a Rolex Oyster Perpetual watch with a

                    gold band, a black face, and with approximately 34 diamonds

                    surrounding the face, Tag Heuer watch, an autographed Joe Namath

                    #12 Football Jersey, and an autographed Mark Ingram #22 Football

                    Jersey seized from the defendant’s home located at 5 Estates of

                    Monteclaire Beaumont, Texas;

                 e. $219,529 in US currency seized from the residence of Brian Tillery

                    located at 4320 Christina Court, Beaumont, Texas;
   Case 1:19-cr-00101-TH Document 1 Filed 06/17/19 Page 4 of 6 PageID #: 4




                  f. $4,300 in US currency seized from Daylight Motors located at 1355

                     11th Street, Beaumont, Texas;

                  g. $4,278 in US currency seized from Daylight Motors located at 6140

                     Eastex Fwy., Beaumont, Texas;

                 h. $1,035,625 in US currency from eight (8) seizures from Larry

                     Tillery between April 14, 2017 through November 2, 2017.



A. Money Judgment

      A sum of money in United States currency representing the amount of proceeds

obtained as a result of the offense described in Counts One of this information, in

violation of 18 U.S.C. § 1957. Specifically the defendant is responsible for $32,758,541,

in addition to the property described in paragraphs a - h, above.

B. Substitute Assets

       If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated by 18
  Case 1:19-cr-00101-TH Document 1 Filed 06/17/19 Page 5 of 6 PageID #: 5




U.S.C. § 982(b), to seek forfeiture of any other property of said defendant up to the value

of the forfeitable property described above.

       By virtue of the commission of the offenses alleged in Count One of this

information, any and all interest the defendants have in the above-described property is

vested in the United States and hereby forfeited to the United States pursuant to 8 U.S.C.

§ 982(a)(7), § 981(a)(1)(c) and (G) & 28 USC § 2461.


JOSEPH D. BROW
UNITED STATES ATTORNEY
   Case 1:19-cr-00101-TH Document 1 Filed 06/17/19 Page 6 of 6 PageID #: 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

UNITED STATES OF AMERICA §
                                              § NO. 1:19-CR-
v.                            §
                                              §
LARRY EARNEST TILLERY §


                                NOTICE OF PENALTY

                                       Count One

Violation: 18 U.S.C. § 1957 (Engaging in Monetary Transactions in Property Derived
              From Specified Unla ful Activity)

Penalty: Imprisonment of not more than ten (10) years, a fine not to exceed
             $250,000, or twice any pecuniary gain to the defendant or loss to the
            victim(s), or alternatively, twice the amount of criminally derived property,
             or both. A term of supervised release of not more than three (3) years.

Special Assessment: $100.00 for each count.

                                       Count Two

Violation: 26 U.S.C. § 7201 (Tax Evasion)

Penalty: Imprisonment of not more than five (5) years, a fine not to exceed $100,000
($500,000 in the case of a corporation), or both, together with the costs of prosecution. A
term of supervised release of not more than three years.


Special Assessment: $ 100.00
